DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan, #40,338, on 2/10/22.

The application has been amended as follows:

IN THE CLAIMS:
Claim 33 has been canceled.

Claim 32 has been amended as follows:

CLAIM 32. (Currently Amended) A connection device for connecting a main pipe (1) to a secondary pipe (2), comprising a substantially cylindrical connection piece (3) shaped to be 
wherein for sealing the connection piece (3) a ring-shaped sealing element (4) is provided, lying against the main pipe (1), which sealing element is connected directly or via mechanical connecting elements to an outer circumference of the connection piece (3),
wherein the sealing element (4) comprises, on an inner circumference, a projection (7) abutted to a shoulder (8) on the outer circumference of the connection piece (3), so that the sealing element (4) on inserting and screwing of the connection piece (3) into the wall opening of the main pipe (1) is pressed against an inner wall of the main pipe (1);
wherein the sealing element (4) has a first sealing surface (5), formed onto an inner surface of the main pipe, and a second, ring-shaped sealing surface (6), wherein in a mounted state, the first sealing surface (5) lies against the inner wall of the main pipe (1) and the second sealing surface (6) lies against the outer circumference of the connection piece (3); and
wherein a first sealing ring (9) is arranged in a groove of the first sealing surface (5), and a second sealing ring (10) is arranged in a groove of the second sealing surface (6).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679